Davis, P. J.:
I put my concurrence in tbe conclusion of my brother Daitiels altogether upon the ground that the appellant was attempted to be removed without the trial and opportunity to be heard secured to him by the constitution and by-laws of the club. The only body clothed with authority to hear, try and remove the accused was “ the governing committee.” That committee had power to direct how it would take the evidence of the facts to be presented for its consideration at the trial. And they directed the same to be taken by a subordinate committee whose duties and functions were discharged whenever they made their report to the governing committee. The ease had then reached a point of readiness for a hearing. It was the duty, then, of the governing committee to have given notice to the appellant of the time and place of the trial, with reasonable opportunity to attend and defend himself against the charges, and the judgment that ought reasonably to be imposed.
They gave no such notice, but proceeded without any further hearing, notice or attendance, and rendered judgment of expulsion. It matters not whether they did this by the voting of a quorum of the committee or of the entire body voting concurrently. In either view they had no jurisdiction to pronounce an effective judgment, and their action was cor am non judice.
For this reason the judgment must be reversed and judgment ordered for plaintiff. My health will not permit me to examine the other questions of the case.
Bbadt, P. J., concurred in the result.
Judgment reversed and judgment ordered for plaintiff, as directed0 in opinion.